UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1089



SANTOS CRUZ LOPEZ-HERNANDEZ,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-294-398)


Submitted:   August 12, 2003             Decided:   September 2, 2003


Before MOTZ, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul S. Haar, Pauline M. Schwartz, LAW OFFICES OF PAUL S. HAAR,
Washington, D.C., for Petitioner.      Robert D. McCallum, Jr.,
Assistant Attorney General, Richard M. Evans, Assistant Director,
Joan E. Smiley, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Santos Cruz Lopez-Hernandez, a native and citizen of El

Salvador,    petitions   for   review    of   an   order   of    the    Board   of

Immigration    Appeals   (“Board”)      denying    his     motion      to   reopen

deportation proceedings.        We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying Lopez-Hernandez’s motion to reopen.                   See 8 C.F.R.

§ 1003.2(a) (2003); INS v. Doherty, 502 U.S. 314, 323-24 (1992).

Accordingly, we deny the petition for review on the reasoning of

the Board.    See In re: Lopez-Hernandez, No. A70-294-398 (B.I.A.

Dec. 17, 2002).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                PETITION DENIED




                                     2